Title: To Thomas Jefferson from George W. Lewis, 18 October 1825
From: Lewis, George W.
To: Jefferson, Thomas


Dear Sir
University—
18th Oct. 1825
The short conversation which I had with you on the subject of History, and the decided  terms in which you condemned Hume for his want of truth, and partiality; induce me to ask of you the great favour to recommend such Historians as may be most confided in, for being authentic &  impartial; and to direct me in a course of history, Ancient & Modern—The importance and advantages of historical information, lead young men early to begin a course; and often without the aid of experienced advice to guide them, they read works with no regard to system or order; and yeild implicit belief to whatever they see, no matter how far removed from fact it may chance to be, by the prejudice, partiality, or ignorant misrepresentation of the Historians—Thus, unnecessary time and labour  are bestowed in acquiring false information, and erroneous opinions; which, they have either not the patience, willingness, or time afterwards to correct—This has been in some measure my case, and of many whom I have known—If in addition to what I have above requested (I hope not too familiarly) you will also direct what books ought first to be read in law; the benefit confered will be gratefully  remembered & never forgotten—With the highest respect. yrGeo. W Lewis